REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 6/15/2022.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-20 is/are currently pending.

Response to Arguments
Applicant’s arguments, see page 8, filed 6/15/2022, with respect to rejection of claims 3, 5, 12, 14 and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Sabella et al. US 20180183855, teaches transferring compute-intensive processes from a UE to a MEH where joint optimizations are performed associated with NRT/RT (see para. 0040, 0041).
A close reference, Azizi et al. US 20190364492, teaches suspension of background synchronization procedures and manager application which performs optimization (see para. 1009, 1282).
A close reference, Nirantar US 20140310709, teaches application suspension and transference associated with traffic optimization (see para. 0018 and 0081).
A close reference, Guim Bernat et al. US 20210144517, teaches dynamic optimization associated with edge computing (see para. 0640).
A close reference, Banda et al. US 20190245750, teaches polymorphic virtualized network function associated with video optimization (see para. 0024).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-9, the cited prior art either alone or in combination fails to teach the combined features of:

determining, by the device, whether the first type of radio access network optimization is satisfied based on the first polymorphic algorithm;
suspending, by the device, the first polymorphic algorithm in the first tier, when determining that the first type of radio access network optimization did not occur at one or more first locations of the multi-tier network; and
instantiating, by the device, a second polymorphic algorithm of the first type of radio access network optimization in a second tier of the multi-tier network, wherein the second polymorphic algorithm is configured to optimize based on a second time granularity that is different from the first time granularity.

As per claim(s) 10-17, the cited prior art either alone or in combination fails to teach the combined features of:

determine whether the first type of radio access network optimization is satisfied based on the first polymorphic algorithm; 
suspend the first polymorphic algorithm in the first tier, when determining that the first type of radio access network optimization did not occur at one or more first locations of the multi-tier network; and
 instantiate a second polymorphic algorithm of the first type of radio access network optimization in a second tier of the multi-tier network, wherein the second polymorphic algorithm is configured to optimize based on a second time granularity that is different from the first time granularity.

As per claim(s) 18-20, the cited prior art either alone or in combination fails to teach the combined features of:

determine whether the first type of radio access network optimization is satisfied based on the first polymorphic algorithm;
suspend the first polymorphic algorithm in the first tier, when determining that the first type of radio access network optimization did not occur at one or more first locations of the multi-tier network; and
instantiate a second polymorphic algorithm of the first type of radio access network optimization in a second tier of the multi-tier network, wherein the second polymorphic algorithm is configured to optimize based on a second time granularity that is different from the first time granularity.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464